   Case
     Case
        2:16-cv-08684-SVW-AFM
           2:16-cv-08684-SVW-AFMDocument
                                  Document
                                         258278-1
                                              FiledFiled
                                                    07/26/19
                                                         08/19/19
                                                              PagePage
                                                                   1 of 11 ofPage
                                                                              1 Page
                                                                                  ID #:7264
                                                                                       ID
                                         #:9604




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
Luis Lorenzo Vargas,                                         CASE NUMBER

                                                                      2:16-cv-08684-SVW-AFM
                                              PLAINTIFF(S)
                             v.
City of Los Angeles et al,                                    RESPONSE BY THE COURT TO NOTICE TO
                                                                   FILER OF DEFICIENCIES IN
                                           DEFENDANT(S).       ELECTRONICALLY FILED DOCUMENTS


In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents

REGARDING:


       7/25/2019                       255 & 256                Motion
       Date Filed                      Doc. No.                 Title of Doc.


IT IS HEREBY ORDERED:

       G The document is accepted as filed
       G The document is stricken and counsel is ordered to file an amended or
         corrected document by                                                 .
       G The hearing date has been rescheduled to                                           at
       ✔ Other
       G
            The motions are stricken, the hearings are vacated.




                                                             Clerk, U.S. District Court




Dated: July 26, 2019                                         By:
                                                                   Deputy Clerk


cc: Assigned District Judge and/or Magistrate Judge



              RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
G-112B (01/07)
